          Case 1:02-cr-00037-TSE Document 337 Filed 03/25/19 Page 1 of 1 PageID# 3


AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 Eastern District of Virginia


             UNITED STATES OF AMERICA                          )
                             Plaintiff                         )
                                v.                             )      Case No. 1 :02cr37
                        John Walker Lindh                      )
                            Defendant                          )
                                              APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

         I am authorized to practice in this court, and I appear in this case as counsel for:

         the United States of America


Date:         03/25/2019                                                                   John T. Gibbs
                                                                                          Attorney's signature

                                                                             John Thomas Gibbs, VA Bar No. 40380
                                                                                     Printed name and bar number
                                                                                       U.S. Attorney's Office
                                                                                     Eastern District of Virginia
                                                                                      2100 Jamieson Avenue
                                                                                       Alexandria VA 22314
                                                                                                 Address

                                                                                       john.gibbs@usdoj.gov
                                                                                            E-mail address

                                                                                           (703) 299-3775
                                                                                           Telephone number

                                                                                           (703) 837-8242
                                                                                                FAX number
